Citation Nr: 0413233	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension and 
subsequent cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant served on active duty from July 1956 to 
September 1957 and had a period of active duty for training 
(ACDUTRA) from August 18 to August 25, 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The appellant testified before the undersigned at a hearing 
held at the RO in September 2003.  


FINDINGS OF FACT

1.  The appellant has received adequate notice of the 
evidence and information needed to substantiate his claim, 
and relevant evidence necessary for an equitable disposition 
of this claim has been obtained.  

2.  The appellant currently has hypertension and residuals of 
a cerebrovascular accident.  Medical evidence of record 
demonstrates that the appellant was treated for high blood 
pressure while on ACDUTRA in August 1975, was subsequently 
diagnosed as having hypertension and suffered a 
cerebrovascular accident, which as likely as not was due to 
his hypertension.  


CONCLUSION OF LAW

Hypertension was incurred in active service, and the 
appellant's cerebrovascular accident with its residuals was 
proximately due to the hypertension.  38 U.S.C.A. §§ 101(24), 
1131, 5103, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through the February 2002 statement of the case, the 
appellant was informed of the requirements for service 
connection for his claimed disability.  In a March 2003 
letter, the RO notified him of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In view of the Board's 
decision, it finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Further, in its decision 
the Board relies on information from medical literature that 
neither the appellant nor his representative has reviewed.  
Use of such information would ordinarily require that the 
appellant and his representative be provided the opportunity 
to review and rebut such evidence.  See Thurber v. Brown, 5 
Vet. App. 119, 126 (1993).  In this case, however, the 
Board's decision results in a full grant of all benefits 
sought on appeal.  Therefore, referral of this literature to 
the appellant and his representative in the current case 
would be pointless and only delay a completely favorable 
decision. 

The appellant contends that he currently suffers from 
hypertension that had its onset during ACDUTRA in August 1975 
and that the hypertension resulted in a cerebral vascular 
accident in 1979 and left him with permanent residuals.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

Active military service is defined as active duty and any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); see Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  

At his March 1975 Army National Guard enlistment examination, 
the appellant stated that he had not ever had nor did he then 
have high or low blood pressure.  At the examination, his 
blood pressure was 130/80, and the physician found him 
qualified for enlistment.  The appellant's service personnel 
records show that he had a period of ACDUTRA from August 18, 
1975, to August 25, 1975.  A DA Form 2173, Statement of 
Medical Examination and Duty Status, shows that on August 20, 
1975, the appellant became disoriented while driving a 1/4-ton 
vehicle at Fort Hood, Texas.  He was first sent to a medical 
aid station for a blood pressure check and then to Darnall 
Army Hospital for further testing and treatment.  Thereafter, 
he was retuned to Camp Mabry, Austin, Texas, for duty.  The 
medical opinion was that the appellant had high blood 
pressure and that it was incurred in line of duty.  Later 
medical records show that the appellant has been diagnosed as 
having hypertension for which he is receiving treatment, and 
a Statement of Patient's Treatment from the Chief of the 
Medical Administration Service at the VA Medical Center in 
Temple, Texas, reported in April 1980 that the appellant's 
diagnoses were left hemaparesis, post cerebral vascular 
accident and hypertension.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that an analysis of the etiology of a 
disability requires competent medical evidence.  Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996).  The Court has also held 
that "[t]he Board must support its medical conclusions on the 
basis of independent medical evidence in the record or 
through adequate quotation from recognized treatises; it may 
not rely on its own unsubstantiated medical judgment."  Crowe 
v. Brown, 7 Vet. App. 238, 244 (1994); Thurber v. Brown, 5 
Vet. App. 119, 122 (1993); Hatlestad v. Derwinski, 3 Vet. 
App. 213, 217 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

On review of the record, the Board acknowledges that the 
available medical evidence does not explicitly show a 
diagnosis of hypertension during the appellant's ACDUTRA in 
August 1975.  There is, however, no evidence, medical or 
otherwise, that contradicts the existence of debilitating 
high blood pressure during ACDUTRA and the subsequent 
diagnosis of hypertension, and with resolution of reasonable 
doubt in favor of the appellant, the Board finds that the 
appellant's hypertension had its onset during ACDUTRA.  As 
the appellant was disabled by disease, i.e., high blood 
pressure or hypertension, during a period of ACDUTRA, that 
ACDUTRA period qualifies as active military service for 
purposes of 38 U.S.C.A. § 1131, and service connection for 
hypertension may therefore be granted.  

As to the appellant's claim that service connection should 
also be granted for his cerebrovascular accident and its 
residuals, the Board notes that The Merck Manual, Sec. 14, 
Ch. 174, Cerebrovascular Disease (1999-2004 Internet 
edition), states that most vascular injury to the brain is 
secondary to atherosclerosis or hypertension.  Further, in 
The Merck Manual, Sec. 16, Ch. 199, Arterial Hypertension 
(1999-2004 Internet edition), in the discussion of the 
pathology of hypertension, the authors state that 
hypertension is a more important risk factor for stroke than 
for atherosclerotic heart disease.  Given these two 
statements, and with resolution of reasonable doubt in favor 
of the appellant, the Board finds that it is at least as 
likely as not the appellant's cerebrovascular accident and 
its residuals were due to his service-connected hypertension.  

In view of the foregoing, the Board concludes that 
hypertension was incurred in active service and the 
appellant's cerebrovascular accident with its residuals was 
proximately due to the hypertension.  The benefit sought on 
appeal may therefore be granted.  




ORDER

Service connection is granted for the appellant's 
hypertension, his subsequent cerebrovascular accident and its 
residuals.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



